DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 15/776439 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A) The previous rejections of claims 1-2, 4, 9-15, and 17-19 under 35 USC 103 as being unpatentable over Bijaoui (US 2012/0298271 A1) in view of Wentworth et al. (US 2004/0127616 A1), claim 5 under 35 USC 103 as being unpatentable over Bijaoui (US 2012/029827 A1) in view of Wentworth et al. (US 2004/0127616 A1) as applied to claim 1 as evidenced by Givord et al. (WO 02/010310 A1), claims 20-22 under 35 USC 03 as being unpatentable over Bijaoui (US 2012/0298271 A1) in view of Wentworth et al. (US 2004/0127616 A1) as applied to claim 19, and further in view of Collins et al. (US 4,463,120), claims 22-23 under 35 USC 103 as being unpatentable over Bijaoui (US 2012/0298271 A1) in view of Wentworth et al. (US 2004/0127616 A1) as applied to claim 19, and further in view of Araujo da Silva et al. (WO 2016/091571 A1), and 25-26 under 35 USC 103 as being 
B) The previous nonstatutory double patenting rejection is withdrawn in light of the terminal disclaimer filed as discussed above.
C) The closest prior art of record, Bijaoui does not teach or suggest the middle rubber composition comprises a first diene elastomer as the only elastomer, a reinforcing filler and a crosslinking system, which first diene elastomer is a terpolymer of ethylene, of an -olefin and of a non-conjugated diene, and wherein the -olefin is propylene, and wherein at least one lateral rubber composition comprises a diene elastomer, a reinforcing filler and a crosslinking system, which diene elastomer is a highly unsaturated diene elastomer, selected from the group consisting of polybutadienes, polyisoprenes, butadiene copolymers, isoprene copolymers, and the mixtures of these elastomers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767